TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00121-CV


                                     In re Elizabeth Weston


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We lift

the stay of the proceedings in the underlying case. See id. R. 52.10.



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: July 16, 2021